Exhibit32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, John J. Quicke, certify to the best of my knowledge based upon a review of the Quarterly Report on Form 10-Q of Steel Excel Inc. for the three-month period ended June 30, 2012 (the "Form 10-Q"), that the Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Steel Excel Inc. for the quarterly periods covered by the Form 10-Q. /s/ John J. Quicke Date: August 9, 2012 John J. Quicke Interim President and Chief Executive Officer I, Mark A. Zorko, certify to the best of my knowledge based upon a review of the Form 10-Q, that the Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Steel Excel Inc. for the periods covered by the Form 10-Q. /s/ Mark A. Zorko Date: August 9, 2012 Mark A. Zorko Chief Financial Officer
